Citation Nr: 0808660	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-27 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disability, and, if so, whether the claim may be 
granted.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability, and, if so, whether the claim may be 
granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in September 1984 after more than 28 
years of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO determined that new and 
material evidence had been received and considered the claims 
of service connection for left and right knee disabilities on 
the merits. The Board, however, must initially determine 
whether the veteran has presented new and material evidence 
sufficient to reopen his claims of service connection because 
doing so goes to the Board's jurisdiction to reach the 
underlying claims and to adjudicate them on a de novo basis.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001). As such, the Board has identified the issues as stated 
on the title page. 

The issues of entitlement to service connection for a left 
knee disability and entitlement to service connection for a 
right knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1985 rating decision, the RO denied service 
connection for a left knee disorder and a right knee disorder 
on the basis that such disorders were not found to exist.  
The RO notified the veteran of the decision in a 
February 1985 letter and informed him of his appellate 
rights.  The veteran did not file a notice of disagreement 
with the January 1985 rating decision.  

2.  There is evidence added to the record since the 
January 1985 rating decision that relates to unestablished 
facts, and that evidence, when considered with the evidence 
previously of record, raises a reasonable possibility of a 
substantiating the claims of entitlement to service 
connection for left and right knee disabilities.  


CONCLUSIONS OF LAW

1.  The January 1985 rating decision that denied entitlement 
to service connection for left and right knee disabilities is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302(a) (2007).  

2.  Evidence received since the January 1985 decision is new 
and material, and the veteran's claims of service connection 
for left and right knee disabilities are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In this case, 
the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claims.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In May 2004, the veteran filed his current claims for service 
connection for bilateral knee disabilities, including 
arthritis, and he contends the knee disabilities are related 
to service and, in addition, the current arthritis in his 
knees is due to his service-connected ulcerative colitis.  
The record shows that in January 1985, the RO denied service 
connection for left and right knee disorders on the basis 
that such were not shown on current examination.  The RO 
notified the veteran of its decision and informed him of his 
appellate rights.  He did not appeal, and the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  The Board 
will evaluate whether new and material evidence has been 
presented to reopen the claims and notes that, regardless of 
the RO's action regarding reopening the veteran's claims, the 
Board must independently address the issue of reopening the 
veteran's previously denied claim.  See Jackson, 265 F.3d at 
1369.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  With these considerations, the Board 
must now review all of the evidence added to the record since 
the RO's January 1985 rating decision.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the January 1985 decision, the record included 
the veteran's service medical records, which showed that in 
July 1961, the veteran was seen with complaints of pain in 
his left knee; the following day, which was the first of 
August 1961, the clinical assessment was "water on knee - 
internal derangement??"  In an August 1961 left knee X-ray 
report, it was noted that the veteran had a history of 
intermittent left knee pain.  The radiologist noted there was 
a bipartite patella and said that otherwise the bones and 
soft tissue about the left knee joint were normal.  

There is a September 1969 record of complaints of pain and 
swelling in the left knee.  The assessment was rule old 
traumatic old injury, left knee, question of arthritis.  At a 
November 1969 reenlistment examination, the veteran gave a 
history of intermittent swelling of the left knee since 1958.  
On a November 1969 X-ray report it was noted the veteran 
reported that he had had episodes of intermittent swelling of 
his left knee lasting two to three days.  He said it was 
painful and happened every year or so.  X-rays of the left 
knee at that time showed a tripartite patella, which the 
radiologist said was of no clinical significance; the 
examination was otherwise normal.  At a December 1969 
orthopedic consultation, the physician noted that the X-rays 
were normal, and the impression after examination was 
recurrent effusion, left knee, asymptomatic at present, 
etiology undetermined.  At his service retirement examination 
in April 1984, the veteran reported his left knee was sore 
periodically.  On clinical examination, the examiner 
evaluated the veteran's lower extremities as normal.  

The report of a December 1984 VA examination was also of 
record. At that time, the veteran stated he had occasional 
knee pain.  The clinical examiner found no left knee disorder 
and did not address whether there was a right knee disorder.  
November 1984 VA X-rays of the left and right knee were 
negative.  

In its January 1985 rating decision, the RO denied service 
connection for a left knee disorder and a right knee disorder 
as not being found on last examination.  At that time, the RO 
granted service connection for diverticulosis of the sigmoid 
colon with polyps, postoperative, with a noncompensable 
rating from October 1984.  

Since the January 1985 rating decision, evidence added to the 
record includes VA and private and medical records, the 
report of a December 2004 VA examination, and documents 
submitted by the veteran, including excerpts from newsletters 
pertaining to ulcerative colitis and associated 
complications.  In this regard, the record shows that since 
the time of the January 1985 rating decision, the RO, in a 
September 1995 rating decision, included ulcerative colitis 
as a service-connected disability and rated it, with the 
veteran's diverticulosis, as 10 percent disabling.  In a 
December 1997 rating decision, the RO granted an increased 
rating to 30 percent for diverticulosis with ulcerative 
colitis and gastritis effective from November 1996.  

The evidence added to the record includes a VA September 2000 
medical record showing the veteran said his chief complaint 
was his left knee and his colitis.  He said he had been seen 
by his private physician and had a negative X-ray.  The VA 
examiner said the left knee examination was negative for 
swelling or redness.  The assessment was left knee pain, 
improved now.  In June 2001, the veteran reported he had had 
a colitis flare-up around the end of March.  A VA X-ray study 
of the right knee done in September 2002 showed multicentric 
and moderately severe degenerative change, including 
considerable narrowing of the medial aspect of the weight-
bearing compartment.  An October 2002 VA MRI (magnetic 
resonance imaging) study of the right knee showed tears of 
both medial and lateral menisci, severe degenerative changes, 
and multiple sites of bone marrow edema.  Records from a 
private orthopedist dated from October 2002 to January 2004 
show treated the veteran with Synvisc injections of the right 
knee.  In March 2004, VA X-rays showed osteoarthritic changes 
of both knees.  Later records from the orthopedist show the 
veteran underwent a right total knee replacement in 
August 2004.  

Excerpts from newsletters pertaining to ulcerative colitis 
were submitted by the veteran in 2004 and 2005.  The excerpt 
received in 2004 states that arthritis may be a complication 
of ulcerative colitis.  The newsletter received in 2005 was 
authored by an associate professor of medicine who is 
Director of the Inflammatory Bowel Disease Center at Mount 
Sinai School of Medicine.  The author states that 
approximately 20 percent of irritable bowel disease patients 
(which includes patients with Crohn's disease and patients 
with ulcerative colitis) develop arthritis of the knees, 
ankles, elbows, wrists, and shoulders, called peripheral 
arthritis.  The author states that the condition is usually 
transitory resolving in about 2 months, but can last longer.  
The author stated that in general the joint pain and 
arthritis symptoms occur along with irritable bowel disease 
activity.  

The Board finds that the medical records showing diagnoses of 
arthritis in the left and right knee relate to the 
unestablished fact that the veteran currently has left and 
right knee disabilities as well as a potential relationship 
of current disability to a service-connected disability, 
ulcerative colitis.  The Board finds that this evidence is 
not cumulative or redundant of previously submitted evidence 
and raises a reasonable possibility of substantiating the 
claims.  The Board therefore concludes that the evidence is 
both new and material.  The claims are reopened. 




ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a left knee disability 
is reopened, and to that extent only the appeal is granted.  

New and material evidence having been presented, the claim of 
entitlement to service connection for a right knee disability 
is reopened, and to that extent only the appeal is granted.  


REMAND

The claims of entitlement to service connection for a left 
knee disability and a right knee disability having been 
reopened, they must be reviewed on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Board notes that in 
his notice of disagreement with the denial of his claims, the 
veteran stated that at an appointment in March 2004 with his 
gastrointestinal specialist in El Paso the physician said 
that ulcerative colitis could cause arthritis of the knees.  
The veteran should be requested to obtain a statement to that 
effect from that physician with supporting rationale as it 
pertains to any relationship between the veteran's service-
connected ulcerative colitis and arthritis in each knee.  
Action should be taken to obtain treatment records from that 
physician.  

The record includes the report of a VA fee-basis examination 
conducted in December 2004, with an opinion concerning a 
relationship between the veteran's service-connected 
ulcerative colitis and his claimed left and right 
disabilities.  The veteran has argued that he should have 
been examined by a specialist, and the Board agrees that an 
opinion from a specialist would facilitate its decision.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has 
previously been provided with notice of what type of 
information and evidence is needed to substantiate his claim 
for service connection, but he has not been provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, the veteran must be provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
him that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:
        
1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Request that the veteran provide the name 
and address of his private 
gastroenterologist and identify the 
period over which he has received 
treatment from that physician for his 
ulcerative colitis.  Request that the 
veteran provide a release authorization 
for those records and take action to 
obtain and associate those records with 
the claims file.  

Request that the veteran provide a 
statement from his private 
gastrointestinal specialist memorializing 
his March 2004 statement to the veteran 
that that ulcerative colitis could cause 
arthritis of the knees.  The statement 
should include supporting rationale as it 
pertains to any relationship between the 
veteran's service-connected ulcerative 
colitis and arthritis in each knee.  

In addition, request the veteran to 
submit any evidence in his possession 
that pertains to his claim of entitlement 
to service connection for a left knee 
disability or his claim of entitlement to 
service connection for a right knee 
disability.  See 38 C.F.R. § 3.159(b).  

2.  Then, arrange for a VA examination of 
the veteran by a specialist in 
gastroenterology.  The physician should 
be requested to evaluate the arthritis of 
the veteran's left and right knees in the 
context of his service-connected 
ulcerative colitis.  All indicated 
studies should be performed.  After 
clinical examination and review of the 
record, including the veteran's service 
medical records as well as all post-
service medical records (including those 
related to the course of the veteran's 
ulcerative colitis), the physician should 
provide an opinion for each knee as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current knee disability, to include 
arthritis of the knee, was caused or 
chronically worsened by the veteran's 
service-connected ulcerative colitis.  

The examination report should include a 
complete rationale for all opinions 
rendered.  

The claims file must be provided to the 
gastroenterologist for review of 
pertinent documents and that it was 
available for review should be noted in 
the written report.  

3.  Then, after undertaking any 
additional development warranted by the 
state of the record, adjudicate, on a de 
novo basis, the claim of entitlement to 
service connection for a left knee 
disability and the claim of entitlement 
to service connection for a right knee 
disability.  If any benefit sought on 
appeal is not granted, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


